Citation Nr: 1821190	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity neurological disability manifested by numbness.

2.  Entitlement to service connection for a left foot neurological disability manifested by numbness.

3.  Entitlement to service connection for a migraine headache disability.

4.  Entitlement to a disability manifested by cold and flu symptoms.

5.  Entitlement to service connection for a disability manifested by chest pain.

6.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating higher than 10 percent for sarcoidosis.

8.  Entitlement to a rating higher than 10 percent for a cervical spine disability.
REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A transcript of that hearing is of record.  


REMAND

A review of the claims file indicates that there are outstanding treatment records relevant to the issues on appeal.

At the June 2017 Board hearing, the Veteran stated that he was recently hospitalized in 2016 and received emergency room treatment for sarcoidosis.  He stated that he was driving to San Diego, and his spouse had to take him to Camp Pendleton for treatment.  He then went to the VA Medical Center in Kansas City for treatment for sarcoidosis.  He stated that he had been prescribed a rescue inhaler as well as Prednisone and Symbicort.  He also stated that he saw a private doctor in Springfield.  Significantly, the treatment records from Camp Pendleton and the private doctor in Springfield have not been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

The Veteran last underwent VA examination of sarcoidosis and the cervical spine in May 2014.  In light of the Veteran's assertions at the June 2017 Board hearing that he had been hospitalized for his sarcoidosis in 2016, the evidence suggests that his sarcoidosis symptoms have increased in severity since the most recent examination.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of his sarcoidosis and cervical spine disabilities.

Concerning the claim for service connection for a headache disability, the record has reasonably raised the issue of whether headaches are related to a service-connected cervical spine disability.  In June 2016, a VA treatment provider noted that the Veteran had posttraumatic headaches, migrainous and cervicogenic.  The VA's statutory duty to assist the Veteran includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Veteran has not been provided a VA examination regarding his headaches.  Therefore, the Veteran should be scheduled for a VA examination for an opinion regarding whether any headaches are related to or aggravated by a service-connected cervical spine disability.

Concerning the claim for service connection for a psychiatric disability, to include anxiety, depression, and PTSD, the Veteran has asserted that he had three in-service stressors.  The Veteran has described being sexually assaulted while he was on Active Duty.  He stated the perpetrator was a noncommissioned officer who was part of the scout section at Fort Riley, Kansas.  He recounted a second experience where his first spouse drew a gun on him in front of his children.  He also had an experience in Thailand when a little girl darted in front of the van he was travelling in, and the driver hit the girl and did not stop.

The Veteran was given a VA psychiatric examination in April 2015.  While the examiner diagnosed PTSD in accordance with DSM-5 criteria, no etiology opinion was provided for the diagnosed disability.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be provided additional VA examination for an etiology opinion regarding diagnosed PTSD.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding private treatment records, to specifically include treatment records from the private doctor in Springfield referred to by the Veteran at the June 2017 hearing, and associate them with the record.  All attempts to locate records must be documented in the claims file.

2.  Obtain all VA and federal treatment records not already associated with the claims file, to include the records of emergency treatment at Camp Pendleton referenced at the June 2017 hearing.

3.  Then, schedule the Veteran for a VA examination  to determine the extent and severity of service-connected sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.  The examiner should describe in detail all current manifestations of sarcoidosis and bronchial asthma.  The results of a PFT are needed to determine:  (a) the percentage of predicted FVC; (b) the percentage of predicted FEV-1; (c) FEV-1/FVC; and (d) the percentage of predicted DLCO (SB).  If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid.  The examiner should also discuss whether there is:  (a) pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, (b) pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or (c) cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  The supporting rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with a cervical spine disability, to include radiculopathy.  The examiner should specifically state whether or not there is any radiculopathy for each upper and lower extremity.

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing for active and passive motion and weight-bearing and nonweight-bearing of the cervical spine, expressed in degrees.

(d)  The examiner should provide ranges of cervical spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding of the cervical spine is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes of intervertebral disc syndrome, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(g)  The examiner should opine whether there is any neurologic disability of each extremity.  If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neurologic disability of the extremities (1) is related to service; (2) is due to or the result of any service-connected disability, to include of the cervical spine; or (3) is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include of the cervical spine.

5.  Schedule the Veteran for a VA examination with to determine the nature and etiology of any headaches.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found.  As to any headache disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that any headache disability, was caused by service connected disabilities, to specifically include the service-connected cervical spine disability; or (2) that any headache disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected cervical spine disability.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's headache disability, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.

6.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include PTSD and depression.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies must be performed.  The examiner should diagnose every identified psychiatric disability.  The examiner must also take a full history from the Veteran.  As to the psychiatric disability, the examiner must be advised that actual corroboration of a claimed personal assault (such as by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether the examiner believes that the Veteran sustained a personal assault in service, even without corroboration of record.  For each diagnosis, the examiner must provide an opinion as to the following questions:

(a)  Based on all evidence of record, if the examiner opines that the Veteran sustained sexual assault during service, does the Veteran have PTSD related to that in-service sexual assault?

(b)  For each psychiatric disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability began during active service or is related to an incident of service?

(c)  For each psychiatric disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability is proximately due to or the result of service-connected disabilities, or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities?

(d)  Is it at least as likely as (50 percent or greater probability) not that a psychosis manifested within one year following separation from service?

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

